DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This action is in response to applicant’s amendments of 18 January 2022.
Claims 1-9 and 13 are pending and have been examined in this application. Claims 1, 8-9, and 13 are currently amended and claims 10-12 has been cancelled.

Response to Arguments
Applicant’s amendments, with respect to the rejection of claims 1-9 and 13 under 35 USC 112(b) as set forth in the Office Action of 29 October 2021 have been fully considered and are persuasive. As such, the rejection of claims 1-9 and 13 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments filed on 18 January 2022 with respect to claims 1, 2, 4, and 7-8 as being unpatentable under 35 USC 103 Takashima in view of Raghu, claims 3 and 5 as being unpatentable under 35 USC 103 over Takashima in view of Raghu in view of Okusa, and claim 6 as being unpatentable under 35 USC 103 over Takashima in view of Raghu in view of Cado have been considered and are persuasive. As such, the rejection of claims 1-8 under USC 103 has been withdrawn. 
However, Applicant’s arguments filed on 18 January 2022 with respect to claims 9 and 13 as being unpatentable under 35 USC 103 Takashima in view of Raghu have been considered and are not persuasive. 
Applicant specifically argues that Takashima discloses a navigation system that indicates an advancing direction of the vehicle (Takashima, claim 1). Nothing in Takashima discloses or suggests making a determination on whether a directional indication b2Y a turn signal is required when the vehicle enters the roundabout. Similarly, nothing in Raghu discloses or suggests how to make the claimed determination when the vehicle enters the roundabout. Thus, Takashima and Raghu, alone or in combination, do not disclose, each, or suggest amended claim 9.
The examiner has carefully considered applicant’s arguments and respectfully disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. Takashima specifically on paragraphs [0013], [0062], [0062], [0079-0081], and [0088], Takashima teaches determining whether the intersection is a rotary or not to which the vehicle is getting close to, further determining a relationship between exit and entry to a rotary and when the determination is made, advancing direction is displayed to the user (driver). Therefore, based on determining whether a specific advancing direction is being made (required) based on angle/direction between entry and exit of rotary, the advancing direction is displayed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takashima et al (US20060217882) in view of Raghu et al (US20170080853).
As regards claim 9, Takashima et al teaches a device to control a turn signal mounted on or in a vehicle, the device having an electronic control unit or control circuit configured to (see at least [0013-0014], [0033], and [0062]): determine whether an intersection to which the vehicle is coming close is a roundabout (see at least [0013], [0060], and [0074]); obtain an entry road through which the vehicle enters the roundabout and an exit road through which the vehicle will exit from the roundabout that the intersection to which the vehicle is coming close is the roundabout (see at least [0013], [0015], [0061], [0060], and [0074]); determine whether or not a directional indication by the turn signal is required, when the vehicle enters roundabout based on a relationship between the entry road and the exit road (see at least [0013], [0062], [0062], [0079-0081], and [0088], Takashima teaches determining whether the intersection is a rotary or not to which the vehicle is getting close to, further determining a relationship between exit and entry to a rotary and when the determination is made, advancing direction is displayed to the user (driver). Therefore based on determining whether a specific advancing direction is being made based on angle/direction between entry and exit of rotary, the advancing direction is displayed.); and in response to a determination that the directional indication by the turn signal is required, control the direction indicator of the vehicle to make the directional indication when the vehicle enters the roundabout, in accordance with a relationship between a position of the entry road and a position of the exit road (see at least [0013], [0062], and [0088-0089]). Although Takashima et al teaches advancing direction indication to a driver as outlined above, however, Takashima et al do not specifically teach wherein the direction indicator is a turn signal of the vehicle. Raghu et al teaches wherein the direction indicator is a turn signal of the vehicle (see at least [abstract], [0019], [0023], [0028-0029], and [0033]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Takashima et al system in which advancing direction is provided to the driver based on entrance and exits of a roundabout to incorporate the teachings of Raghu et al system wherein the direction indicator is the turn signal of the vehicle. This would be done to increase the safety of the vehicle and others around by notifying other vehicles that the vehicle is about to turn. 
Regarding claim 13, please see the rejection above with respect to claim 9, which is commensurate in scope to claim 13. As such, claim 13 is rejected for substantially the same reasons given for the respective device claim 1 and is incorporated herein

Allowable Subject Matter
Claims 1-8 are pending and allowed. Claims 1 and 8 are currently amended.
The closest prior art Takashima (US 20060217882 A1) teaches with respect to a connection road linked with a rotary included in a guidance route, a vehicular navigation system acquires a dummy link that is defined to extend towards an inside of the rotary based on road map data. An advancing direction at the rotary is computed by using an angle defined by two dummy links with respect to both an entering road being the connection road on which the vehicle is to approach the rotary and an exiting road being the connection road on which the vehicle is to recede from the rotary. Guidance information at the rotary is outputted based on the computed advancing direction when the vehicle approaches the rotary. 
Furthermore, Raghu (US 2017008053 A1) teaches a system and method for early detection of turning intent and automatic actuation of a turn signal in a vehicle is provided. The system has an image recognition system and turn determination unit for identifying turn predictors and processing them to determine if a turn is about to happen. In response, a corresponding turn signal is automatically initiated for a predetermined period of time, and further vehicle systems can be updated.
With respect to independent claim 1, Takashima as modified by Raghu taken either individually or in combination with other prior art of record fails to teach or render obvious the following limitation(s): 
determining whether a turn signal of the vehicle needs to make a directional indication when the vehicle enters the roundabout based on a relationship between the position of the entry road and the position of the exit road; and based on a determination that the turn signal of the vehicle needs to make the directional indication, controlling the turn signal of the vehicle to make the directional indication when the vehicle enters the roundabout; based on a determination that the turn signal of the vehicle does not need to make the directional indication, inhibiting the turn signal of the vehicle from making the directional indication when the vehicle enters the roundabout.
With respect to independent claim 8, Takashima as modified by Raghu taken either individually or in combination with other prior art of record fails to teach or render obvious the following limitation(s): 
determine whether the turn signal needs to make a directional indication when the vehicle enters the roundabout, in accordance with a relationship between a position of the entry road and a position of the exit road; control the turn signal to make the directional indication based on a determination that the vehicle needs to make the directional indication when the vehicle enters the roundabout; and lead the turn signal of the vehicle to suspend the directional indication based on a determination that the turn signal does not need to make the direction indication when the vehicle enters the roundabout.
Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA KHALED whose telephone number is 571-272-9174.  The examiner can normally be reached on M-F 9-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A.K./           Examiner, Art Unit 3667    
/FARIS S ALMATRAHI/           Supervisory Patent Examiner, Art Unit 3667